Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Claims 1-18, 24, 28, 34-35, 40, 42-43, and 46-47 have been cancelled; claim 21 and 25 have been amended. Application’s election of Group I, Claims 19-23 and 25-27, drawn to a manufacturing process for a metallic ore fluxed pellets, in the reply filed on 2/14/2022 is acknowledged without traverse. Claims 29-33, 36-39, 41, and 44-45 are withdrawn from consideration as non-elected claims, Claims 19-23 and 25-27 remain for examination, wherein claim 19 is an independent claim.

Claim Objections
Claims 19 and 21 are objected to because of the following informalities:  the signs “-” on lines 3 and 5-7 (cl.19),  and on lines 3, 5, and 8 (cl.21) should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “at about 300oC” on line 3 of claim 21 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Proper amendment is necessary.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-23 and 25-27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Criniere et al (US-PG-pub 2016/0115076 A1, corresponding to FR 3008405 A1 with translation, filed in IDS dated 5/28/2019, thereafter PG’076) in view of Liu (US-PG-pub 2005/0061207 A1, thereafter PG’207).
Regarding claim 19, PG’076 teaches a manufacturing process for manufacturing metallic ore pellets with Ca-Mg compound (par.[0016]-[0017], examples, and claims of PG’076), which reads on the manufacturing process for metallic ore fluxed pellets as recited in the instant claim. PG’076 specify forming compact including Ca-Mg compound with BET greater than 0.4 m2/g (cl.5 of PG’076) and more specifically PG’076 provides examples having quick lime compacts with BET 1.6 m2/g (equal to 1600 cm2/g--noted by the Examiner, Examples 1 and 4 of PG’076), which is within the claimed Blaine fineness between 1500 cm2/g and 2500 cm2/g as recited in the instant claim. PG’076 teaches applying dies of tooling of cylindrical shape and adjusting humility (examples of PG’076), which reads on the processing container and adjusting moisture of the mixture as recited in the instant claim. PG’076 specify the Ca-Mg compound including Ca(OH)2, Mg(OH)2 and MgO (corresponding to z, t, and y in formula) with amount of Mg(OH)2 (t: 0-50 mass% - abstract and cl.1 of PG’076) overlapping the claimed amount 0.5-19.5wt% of Mg(OH)2 as recited in the instant claim, which creates a prima facie case of obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the Mg(OH)2 from the disclosure of PG’076 since PG’076 teaches the same metallic ore pellets with Ca-Mg compound throughout whole disclosing range. PG’076 does not specify teaches balling and sieving processes as recited in the instant claim. However, applying balling and sieving for the mixture compact of ore pellets is well-known technique as demonstrated by PG’207. PG’207 teaches a process of providing cold-bonded pellets with hydrated lime as binder (abstract and par.[0027] of PG’207). PG’207 teaches balling and screening to obtain the desired compacted mixture (Examples and claims 19 and 32 of PG’207). It would have been obvious to one of ordinary skill in the art at the time the invention was made to applying the well-known technique, that is applying balling and sieving for the mixture compact of ore pellets, as demonstrated by PG’207 in the process of PG’076 in order to obtain cold-bonded pellets (abstract, examples, and claims of PG’207).
Regarding claim 20, PG’207 teaches drying and curing by firing (Examples of PG’207), which reads on the claimed firing and hardening process of the instant claim.
Regarding claim 21, PG’076 specify processing the collective compact product at heat-treated between 700oC and 1,200oC for a predetermined time period comprised between 1 and 90 minutes (par.[0089]-[0090] of PG’076), which overlaps the claimed pre-heating and heating parameters (temperature and time) as recited in the instant claim. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize heating parameters from the disclosure of PG’076 since PG’076 teaches the same metallic ore pellets with Ca-Mg compound throughout whole disclosing range. PG’076 does not specify the drying parameters as recited in the instant claim. PG’207 teaches curing temperature 100-300oC to sufficient time to obtain the pellets with sufficiently 
hydrated, carbonated and dried (par.[0053] of PG’076), which overlaps the claimed drying process parameters. It would have been obvious to one of ordinary skill in the art at the time the invention was made to applying the proper curing parameters as demonstrated by PG’207 in the process of PG’076 in order to obtain cold-bonded pellets (abstract, examples, and claims of PG’207).
Regarding claims 22-23, PG’207 provides example having moisture content of about 9-11% (example 1 of PG’207), which reads on the claimed moisture content as recited in the instant claims.
Regarding claim 25, PG’076 teaches the composition according to the invention comprising calcium or magnesium carbonates (Par.[0025] of PG’076).
Regarding claim 26, PG’076 specify the Ca-Mg compound including Ca(OH)2, Mg(OH)2 and MgO (corresponding to z, t, and y in formula) with amount of Ca(OH)2 (z: 0-50 mass% - abstract and cl.1 of PG’076) and amount of MgO (y: 0-100 mass% - abstract and cl.1 of PG’076) overlapping the claimed amount 5-41 wt% of MgO and 15-85 wt% of Ca(OH)2 as recited in the instant claim, which creates a prima facie case of obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of MgO and Ca(OH)2 from the disclosure of PG’076 since PG’076 teaches the same metallic ore pellets with Ca-Mg compound throughout whole disclosing range.
Regarding claim 27, PG’207 also teaches adding binding material 4-15wt% for a homogeneous mixture (par.[0012] of PG’207), which overlaps the claimed binder amount range of 0.5-5wt% as recited in the instant claim, which creates a prima facie case of obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of binder from the disclosure of PG’207 in the process of PG’076 in order to obtain a homogeneous mixture (par.[0012] of PG’207).
Notes: US 4,093,448 is recorded as reference(s) only.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571) 270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734